t c summary opinion united_states tax_court rene d and rosemary s valdes petitioners v commissioner of internal revenue respondent docket no 2357-00s filed date rene d valdes pro_se lorianne d masano for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure after a concession by respondent the issues are whether petitioner sec_3 are liable for taxes on unreported income in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the years in issue petitioners resided in tampa florida at the time the petition was filed background during the examination of petitioners’ and federal_income_tax returns petitioner provided to respondent unorganized boxes of receipts for his business and personal expenses respondent calculated petitioner’s business_expenses using petitioners’ and returns respondent respondent conceded that petitioners are entitled to a dependency_exemption for their daughter robyn m valdes in the taxable_year petitioner rosemary s valdes did not appear at the trial and did not sign the stipulation of facts with respect to her we dismiss this case for failure to prosecute rule b the decision when entered will be in the same amount as ultimately determined against petitioner rene d valdes in the opinion references to petitioner are to rene d valdes calculated petitioner’s personal expenses for his and expenditures using petitioner’s receipts petitioner did not provide receipts for his personal expenses and respondent calculated the expenditures by averaging the and expenditures using the cash_expenditures_method respondent reconstructed petitioner’s business income as follows year reported income reported expenses unreported income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number petitioner contends that the unreported income represents nontaxable loans or gifts he received from his mother and his aunt this case upon petitioner’s requests was continued twice the second continuance was granted on petitioner’s representations that he could obtain from merrill lynch and dean witter cashier’s checks that were handed to me from my mother to pay my bills he alleged that he had the account numbers of his mother’s accounts at both firms and that he could track the funds from those accounts into his hands according to petitioner the withdrawals were in cashier’s checks at the time of withdrawal made out to petitioner’s mortgage company at trial months later petitioner testified that he didn’t have her his mother’s account numbers until after she’s sic passed away his mother died approximately months prior to the trial and well after his earlier representations that he had her account numbers he further testified that his mother would sell her stocks and bonds and that she would always go to the bank and draw it out in cash there was no mention of the alleged amounts paid to petitioner’s mortgage company by cashier’s checks drawn on his mother’s accounts unreported income discussion a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 sec_1_6001-1 e income_tax regs if the taxpayer does not the commissioner is authorized by sec_446 to reconstruct the taxpayer’s income 92_tc_661 the source_and_application_of_funds_method also referred to as the cash_expenditures_method is an accepted method to reconstruct income 319_us_503 the cash_expenditures_method is based on the assumption that the amount by which a taxpayer’s expenditures during a taxable_period exceed his reported income has taxable origins absent some explanation by the taxpayer 69_tc_729 to prevail petitioner must establish that either someone else made the expenditures or that the funds used for the expenditures were obtained from nontaxable sources such as loans gifts inheritances or assets available at the beginning of the tax_year petzoldt v commissioner supra pincite burgo v commissioner supra pincite at one time petitioner asserted that the unreported income represents nontaxable loans or gifts from his mother in the approximate amounts of dollar_figure and dollar_figure for the and taxable years respectively and dollar_figure from his aunt at trial however he did not testify as to any specific amounts that he received as discussed according to petitioner his mother and aunt sold capital assets and gave the proceeds to him in the form of either cash or cashier’s checks and he used these funds to pay his personal expenses petitioner however did not provide any documentation to substantiate these purported loans or gifts the record is devoid of any loan agreements form 1099-b proceeds from broker and barter_exchange transactions relating to his mother’s or aunt’s sale of capital assets or the alleged cashier’s checks see wynn v commissioner tcmemo_1996_415 additionally upon examination of respondent’s financial information concerning petitioner’s mother and aunt for and it does not appear that either had the financial capability to make such large loans or gifts to petitioner see 348_us_121 we note that except for even if these amounts are correct there still are substantial understatements of income from respondent’s summary of records it appears that continued finally we are struck by petitioner’s inability to tell the same story twice all of these considerations lead us to conclude that petitioner’s allegations have more mendacity than truthfulness we sustain respondent’s determinations as to the unreported income accuracy-related_penalties sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax sec_6662 and b a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 however no penalty shall be imposed if it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 petitioner failed to address the accuracy-related_penalties at trial and offered no continued petitioner’s mother received dollar_figure from two sales of stock in there is no evidence to indicate that petitioner received these proceeds his aunt did not file tax returns for and and respondent’s summary of records indicates that she received total income of dollar_figure in and dollar_figure for given the lack of records and the lack of credibility in petitioner’s testimony sec_7491 pertaining to shifting the burden_of_proof has no application here evidence that he had reasonable_cause for the understatements or that he acted in good_faith accordingly we sustain respondent’s determinations reviewed and adopted as the report of the small_tax_case division to reflect respondent’s concession decision will be entered under rule considering the amount of unreported income respondent has satisfied the burden of production with regard to the penalties see sec_7491
